                                                                                    May 3, 2021
VIA ECF                          Plaintiff's request is GRANTED IN PART. The Initial Conference scheduled
The Honorable Lorna G. Schofield for May 13, 2021, at 10:50 A.M. is adjourned to June 17, 2021, at 10:50
United States District Judge     A.M. The parties shall submit a joint letter and joint Proposed Civil Case
                                 Management Plan and Scheduling Order by June 3, 2021, in accordance
United States District Court
                                 with the April 2, 2021, Order (Dkt. No. 6).
Southern District of New York
Thurgood Marshall                The Clerk of Court is respectfully directed to terminate the motion at Dkt.
United States Courthouse         No. 8.
40 Foley Square
New York, NY 10007               Dated: May 4, 2021
                                          New York, New York
                        Re:   Matzura v. Greenville College,
                              Case No.: 1:21-cv-2693
Dear Judge Schofield,

        The undersigned represents Steven Matzura, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above referenced matter against Greenville College,
(“Defendant”). The undersigned respectfully requests that the Initial Conference scheduled for
May 13, 2021, at 10:50 AM (Dkt. 6) be adjourned for 60 days because (1) Defendant recently
returned Plaintiff’s Waiver of Service of Summons, permitting Defendant until June 28 to file a
response to the Complaint (see Dkt. 7), and (2) Counsel for Defendant was just recently retained
and needs time to review this matter thoroughly and consult with their Client. Counsel for
Defendant joins in this request.

       Thank you for your attention to this matter. Should the Court have any questions, please
do not hesitate to contact the undersigned attorney.


                                                                         Respectfully submitted,

                                                                GOTTLIEB & ASSOCIATES

                                                                    /s/Michael A. LaBollita, Esq.
                                                                       Michael A. LaBollita, Esq.
cc: All counsel of record via ECF
